Citation Nr: 1145034	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-04 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depressive disorder, pain disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In a letter dated in June 2011, "A.B.," M.D. expressed an opinion as to whether the Veteran has diabetes mellitus caused by his military service.  The claims file contains no evidence that the Veteran has initiated an appeal to the Board with regard to entitlement to service connection for diabetes mellitus.  Therefore, the Board does not have jurisdiction over any question involving such entitlement.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  This matter is referred to the RO for appropriate action.  

There is evidence of record that the Veteran has been diagnosed with psychiatric disorders in addition to PTSD.  For example, treatment records from Kaiser Permanente, dated in June 2010, include diagnoses of not only PTSD but also major depression, an anxiety disorder, and a pain disorder associated with psychological and general medical factors.  Given the Veteran is not a medical expert, his claim of entitlement to service connection for PTSD is best viewed more broadly as a claim of entitlement to service connection for disability due to any diagnosed psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Hence, the Board has characterized the issue as reflected on the title page of the instant document.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2011).  

In this case, a remand is necessary for two reasons.  First, to provide the Veteran with an opportunity to supplement the record with evidence to verify the occurrence of the claimed in-service stressors.  Second, so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

The Veteran has reported several in-service stressors.  These are listed as follows with the date of the most informative report(s) found in the claims file:  

(1)  That he witnessed a fellow sailor struck by an aircraft propeller and that the sailor's blood and bone fragments struck the Veteran (reported by Veteran in a March 2008 statement and during the September 2010 Board hearing - see transcript pages 4 -5); 

(2)  That he witnessed an arresting cable break and cut off the legs of a person standing in its path and that the Veteran jumped over the cable (reported by the Veteran in a May 2008 statement and during the September 2010 Board hearing - see transcript page 8); 

(3)  that he (the Veteran) was blown over the side of the ship by aircraft jet exhaust, landed in a steel safety net, was injured from the steel netting, and that it took 20 minutes for the crew to free him from the net (reported by the Veteran in a March 2008 statement and during the September 2010 Board hearing - see transcript page 10);

(4)  that he assisted in removing Zuni rockets to be thrown overboard after a fire erupted adjacent to a room where the rockets were stored (reported by Veteran in a March 2008 statement);  

(5)  that he witnessed a fellow sailor drawn into a jet engine intake resulting in the man's death (reported by the Veteran in a March 2008 statement);

The Veteran has been unable to identify the dates of any of these alleged stressors other than to state that they occurred during his service aboard the U.S.S. Coral Sea and/or the U.S.S. Intrepid at the times that his squadron, VFP-63, was deployed with those ships.  

In July 2011, the Veteran submitted a letter dated in June 2011 signed by "A.B.," M.D.  Dr. A.B. stated that he served with the Veteran aboard the U.S.S. Coral Sea during two deployments from 1967 to 1969.  He explained that he was providing the letter to corroborate the activities that may have precipitated the Veteran's PTSD and how the Veteran's diabetes mellitus may be related to his service.  The issue of entitlement to service connection for diabetes mellitus is not before the Board at this time, the Board has no jurisdiction to address it, and therefore limits its discussion to that part of Dr. A.B.'s letter concerning the reported stressors.  

Dr. A.B. described the general nature of flight deck activities and hazards and described several specific incidents that he reports took place aboard the Coral Sea during those deployments.  The Board notes that the content of Dr. A.B.'s letter as to these incidents is a report of events.  It is not a medical statement other than that he has stated that the events may have caused the Veteran's PTSD.  The report as to the occurrence of the events is the report of a fact witness, not an expert witness.  In other words, no medical expertise is needed to report that any of the events occurred.  The Board refers to Dr. A.B. with the title of Dr. out of respect.  It does not use that title to imply any expertise in describing the events.  Dr. A.B.'s letter is one of a witness as to the facts that may have been observed during his service aboard the Coral Sea, not as an expert witness with regard to the cause of the Veteran's PTSD or whether the Veteran has PTSD.  

Dr. A.B. reports that, as to the events he describes in the letter, "[a]ll of them occurred while I was aboard and I can corroborate all of his claims."  Dr. A.B. described the propeller injury, the rocket incident, that the Veteran witnessed several crewman drawn into the intake of jet engines, the incident involving the Veteran being blown over the side of the ship, the arresting cable incident, an incident involving a pilot lost at sea, and an incident involving a sailor pulling an aircraft with a tractor going overboard and lost at sea.  

As an example of the tenor of the descriptions, after describing the propeller incident Dr. A.B. stated that "[the Veteran] was then covered with the sailor's body parts and blood as was one of my division mates [ name omitted] who was also witness to the incident.  I was witness to the aftermath as the sailor's remains were transferred to sickbay and the morgue."  

Although Dr. A.B. describes the different incidents, it is unclear from the letter how Dr. A.B. knew of the Veteran's presence or involvement in any of the incidents; that is, whether he actually observed the Veteran present at the incidents or was told at some later time by the Veteran or someone else that the Veteran was present at the incidents.  In this regard his statements are best described as vague.  

Although Dr. A.B. provides a date, October 25, 1967, for the missile incident, he does not provide dates for the other incidents that the Veteran has reported.  Given that the Veteran is not able to recall dates with much specificity, if Dr. A.B. could provide dates for some or all of the reported stressors, such information could be helpful in verifying the occurrence of the stressors.  

On remand, the RO/AMC should send a letter to the Veteran offering him an opportunity to contact Dr. A.B. and request that Dr. A.B. provide a letter describing precisely how he knows of the Veteran's presence during or involvement in the incidents that Dr. A.B. described in the June 2011 letter.  This description should include whether Dr. A.B. actually witnessed the Veteran's presence at any or all of the reported incidents.  Additionally, given that the Veteran has reported that he is unable to identify the dates of the alleged incidents, beyond that they occurred during his deployments aboard the Coral Sea and/or the U.S.S. Intrepid, he should be asked to request that Dr. A.B. provide information as to the dates of the incidents that Dr. A.B. has described.  

Now the Board addresses the additional development necessary in this case for VA to meet its statutory duty to assist the Veteran in substantiating his claim.  

VA has a duty to assist a claimant in obtaining relevant records to substantiate his or her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §  3.159 (2011).  In providing this assistance, VA must make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West 2002).  VA will make as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  

It does not appear from the record that the RO made any attempts to verify the Veteran's reported stressors other than to research a VA website.  

Of record is a September 2011 VA Memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator; a VA employee not a JSRRC employee.  In the memorandum, the JSRRC coordinator stated as follows:  

We have determined that the information required to corroborate the stressful events described by the veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

The JSRRC Coordinator indicated that VA had researched only a VA web site and he stated that VA would need additional information to conduct research to include event dates within a two month period, aircraft tail numbers, the ship on which each of the alleged incidents occurred, the unit of deceased service members, and the names of deceased service members.  

In that memorandum, the JSRRC Coordinator referred to the Veteran's military personnel file and listed that he was deployed with VFP-63 aboard the U.S.S. Coral Sea from July 8, 1966 to February 23, 1967, from June 17, 1967 to April 6, 1968, and with VFP-63 aboard the U.S.S. Intrepid from October 29, 1968 to February 8, 1969.  Therefore, his service personnel file together with his testimony yields three possible periods of time during which the stressors may have occurred - an approximately seven and one-half month period, an approximately nine and one-half month period, and an approximately four month period.  There is information as to the unit that he was in and the location of that unit during the times that he alleges the stressors occurred.  

It thus does not appear to the Board that the Veteran has failed to provide adequate information for the RO/AMC to attempt to verify the occurrence of the stressors, even though he may not remember the dates of the stressors with more specificity.  Given the number of stressors that the Veteran has reported, it is not improbable that the events, if they all occurred, took place in several different 60 day periods of time.  The nature of the most of the alleged stressors, violent deaths from flight deck accidents and a fire implicating Zuni missiles, is such that even without plane numbers or the names or units of deceased individuals there is a reasonable probability that there may be a recording of the alleged incidents in deck logs or other sources in the possession of a Federal department or agency.  

If the Veteran cannot narrow the time frame for his stressors, the RO must submit the entire time frame to the JSRRC, the National Archives or any other applicable department or agency.  If the department or agency refuses to conduct the search for the time frame submitted due to the length of the time frame, the RO must submit multiple requests covering each acceptable length of time so that the all time frames identified by the Veteran is either researched, or the JSRRC, the National Archives or any other applicable organization refuses to conduct the research based on such request.  In either case, the RO must request the that the appropriate department or agency conduct the search or searches and provide copies of the ship logs of both the U.S.S. Coral. Sea and the U.S.S. Intrepid for the periods of time during which the Veteran served on these ships.  

Of note, it appears that ship logs of the U.S.S. Coral Sea and the U.S.S. Intrepid do exist, given that the National Archives web site has pdf files of the deck logs for some of the periods of time during which the Veteran was deployed on those ships.  It does not appear that the RO has conducted any research of those online records.  The existence of those records online raises the question that there may be more records in paper form in the possession of the National Archives or some other department or agency that have not yet been digitized and made available online.  If the department or agency refuses to search for those periods of time, the RO/AMC must conduct the search of the documents that the National Archives has available on their web site and include a copy of all of those records with the claims file.  

Finally, the Board notes that the JSRRC Coordinator Memorandum contains an inaccuracy.  The JSRRC Coordinator state that an undated VA Form 21-4138 provided that a serviceman "W.M." was killed in a helicopter crash and another serviceman, "R.S." was unlisted in Milwaukee.  The Board finds no such Form 21-4138 in the claims file.  What is in the claims file is a Form 21-4138 in which the Veteran reported that "R.S." was killed in a helicopter crash and that "W.M." lives in the Milwaukee area.  Although there is no alleged stressor involving the death of R.S., the accuracy of the reports from the Veteran as to any dates, names, or places is of significance given the task of attempting to verify the reported stressors and therefore care must be taken to ensure that the information that he or others has provided is accurately reflected in any requests for records or searches of records repositories.  

Next, the Board addresses the question of a statement from a fellow serviceman that the Veteran reports having submitted.  During the Board hearing, the Veteran testified that he has submitted a letter from "W.M." who he reports served with him in VFP 63.  September 2010 transcript at 5.  He testified that he thought W.M.'s letter provided more specific information as to the ship upon which the stressors occurred and the dates of the stressors.  Id. at 6.  The Veteran testified  that he submitted the statement approximately one and a half to two years prior to the hearing.  Id.  

Review of the claims file fails to yield any letter from W.M.  There is no mention of the letter in the January 2008 rating decision on appeal, a statement of the case issued in January 2009, a supplemental statement of the case issued in July 2009, or any other document in the claims file other than the hearing transcript.  In short, neither the RO nor the Board has seen a letter from W.M. in the claims file.  It therefore appears that the letter was not received by VA.  On remand, the RO/AMC must include in its letter to the Veteran an explanation that the letter from W.M. has not been received by VA and is not in the claims file, and offer him an opportunity to submit the letter or another statement from W.M.  

Turning to another matter, during the Board hearing the Veteran testified that he had received treatment through Kaiser Permanente for psychiatric symptoms for more than 20 years.  September 2010 hearing transcript at 13.  Review of the claims file yields no records of treatment from Kaiser Permanente prior to the year 2000.  During the hearing, the undersigned agreed to hold the record open for 60 days to give the Veteran an opportunity to submit those earlier records.  Id. at 14.  The records have not been submitted.  Hence, on remand, the RO/AMC must request that the Veteran submit an authorization for VA to assist him in obtaining those records.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran to accomplish the following:  

(a)  Provide VCAA notice with regard to a claim of entitlement to service connection for disability due to any diagnosed psychiatric disorder, not limited to PTSD.  

(b)  Request that he complete a VA Form 21-4142 authorization for release of treatment records to VA for records of mental health treatment from Kaiser Permanente prior to September 2000.  

(c)  Inform him that although he testified during the Board hearing that he had submitted a letter from a shipmate W.M. (the RO/AMC must use the full name of this individual as provided at page 7 of the transcript of the September 2010 Board hearing) there is no such letter in the claims file.  Ask him to send in a copy of that letter if he has one or to provide another letter from this individual.  

(d)  Ask him to request from Dr. A.B. additional information to be provided to VA (the RO/AMC must use the full name of this Dr. A.B. as provided in the June 23, 2011 letter associated with the claims file).  This additional information should include an explanation by Dr. A.B. as to precisely how he knows of the Veteran's presence during or involvement in any of the incidents that Dr. A. B. described in that letter with regard PTSD stressors and that Dr. A.B. identify the month and year of each incident as precisely as possible.  

2.  Then, if the Veteran has provided the necessary authorization to release records to VA, request records of mental health treatment prior to September 2000 from Kaiser Permanente.  Associate all obtained records with the claims file.  If the records are not obtained pursuant to such request, provide the Veteran with written notice consistent with the content requirements of 38 C.F.R. § 3.159(e).  

3.  After the above development is completed and the Veteran has had a reasonable opportunity to provide the requested information and evidence, attempt to verify the occurrence of each of his reported stressors through Federal sources.  This must include a request for verification from the JSRRC.  It must also include a request for copies of deck logs of the U.S.S. Coral Sea and the U.S.S. Intrepid for the periods during which the Veteran was deployed on those ships.  If these requests do no yield the information requested, the RO/AMC must conduct research of the deck logs that are available in pdf files on the National Archives web site.  All records received and all records researched at the National Archives web site must be associated, in paper form, with the claims file.  The RO/AMC must obtain from a Federal department or agency, including from an internet site, a description of the Zuni rocket incident aboard the U.S.S. Coral Sea in October 1967 and associate such with the claims file.  All attempts to verify the reported stressors must be documented, as well as any responses to those attempts, and that documentation must be associated with the claims file.  

4.  After completing the above, and conducting any additional development necessary to meet VA's duty to assist, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


